Citation Nr: 1117578	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for bilateral tinnitus.  

3. Entitlement to service connection for dental trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2009, the Board denied the Veteran's claims.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand in November 2010.  By Order of the Court, the claim was returned to the Board.  The Board notes that the Veteran's initial claim included the issues of entitlement to service connection for bilateral hearing loss, a neck disability, and inguinal hernia.  These issues were not included in the Joint Motion for Partial Remand and the Veteran withdrew his appeal to these issues.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion for Partial Remand, the Board finds that a Remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, regarding the Veteran's status as a combat Veteran, he asserts that he was engaged in combat while the DD Form 214 does not show medals of commendation that are specifically indicative of combat.   The Board acknowledges that the Veteran received the Korea Service Medal with 2 Bronze Stars and the Republic of Korea (Presidential Unit Citation).  Although, these commendations are not conclusive evidence of his having engaged in combat, pursuant to the Joint Motion for Partial Remand, further development is warranted to determine if the Veteran was engaged in combat activities in service. 

Second, in accordance with the Joint Motion for Partial Remand, another VA examination is warranted to determine the etiology of the Veteran's tinnitus.  A VA examination was conducted in April 2009; however, the examiner did not specifically address the lay statements of record.  Further, clarification is needed as to the rationale for the opinion that tinnitus is not related to service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Lastly, in accordance with the Joint Motion for Partial Remand, another VA examination is warranted to determine if the Veteran's dental condition is related to service.  The April 2009 VA Dental Examination found that the Veteran's dental condition was not caused by or a result of trauma to the front teeth while in service.  The examiner found that the teeth at issue were extracted many years after discharge from service.  However, the Veteran asserts that his teeth were knocked out in service.  Therefore, the Board finds that another VA examination is necessary to determine when the Veteran's dental condition was incurred and if the current dental disability is related to an in-service trauma.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Please conduct a complete unit history search for the Veteran's unit to verify his participation in combat.  Send a request to the Veteran for any additional information regarding his alleged combat service.  A records search should include requests to the National Personnel Records Center (NPRC), U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate government agency for morning reports, daily journals, casualty data documents, and operational reports associated with the 21st Transportation Carry Co. in 1953.  Also, please attempt to verify that this unit served as back up for the 25th Artillery Unit.

2. Then, Veteran should be scheduled for VA examinations with the appropriate medical specialists to determine the etiology of the current tinnitus and dental disability.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiners should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  

Regarding tinnitus, the examiner should specifically address the Veteran's assertions that he had tinnitus since service.  Any opinion expressed should be accompanied by supporting rationale.

Regarding the dental disability, the examiner should specifically address the lay statements of the Veteran that his teeth were knocked out in service.  Any opinion expressed should be accompanied by supporting rationale.

3. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

